DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species IV in the reply filed on 4/4/22 is acknowledged.  The traversal is on the ground(s) that the species possess unity of invention.  This is not found persuasive because the features of the independent claims are known, therefore there is lack of unity a posteriori, since the features of the independent claims are not technical features that define a contribution over the prior art. (MPEP1850).  Applicant alleges no serious burden is created in searching all species.  In response, a different field of search is prescribed: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-16, and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, antecedent basis is absent for “the at least one cooling channel”; it is unclear if “duct” and “channel” are the same structure.  In claims 4, 6, 8, 22, 24 and 25 antecedent basis is absent for “the intermediate space”.  In claim 14, antecedent basis is absent for “the tubular body”.  In claim 23, antecedent basis is absent for “the additional electrical insulation”.  Claims 2, 4-16, and 18-27 inherit the defect in their parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-16, 18-26 and 28 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Sigmund, et al. (US2390130), cited on applicant’s IDS.
Sigmund disclosed a vehicle (for energy conversion) being an electrical machine, comprising a rotor (inherent) configured to be rotatable about an axis of rotation that defines an axial direction of the electrical machine, a stator 20 including stator windings 22, wherein, for thermal coupling, the at least one cooling channel (25, 26) and at least one of the stator windings are embedded into a plastics compound including an electrically insulating plastic wherein the stator has stator teeth (20 near 23) that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and support the stator windings, a coolant distributor chamber (30,42) and a coolant collector chamber 43 arranged at an axial distance to said coolant distributor chamber, wherein the coolant distributor chamber for cooling the stator windings communicates fluidically with the coolant collector chamber by at least one cooling channel through which a coolant can flow, and that a plastic compound (24,27) comprising the at least one cooling channel and the at least one stator winding arranged in a space, which is embodied between the stator teeth that are adjacent in the circumferential direction, wherein the plastic compound at least partially surrounds at least one winding section of the stator winding that protrudes axially from the space, and thereby partially limits at least one of the coolant distributor chamber and the coolant collector chamber, so that the winding section is electrically insulated with respect to the coolant during operation of the electrical machine; (claim 2) wherein, for the thermal coupling to the stator windings, at least one of the coolant distributor chamber and the coolant collector chamber is at least partially arranged in the at least one plastics compound; (claim 4) wherein, in fig. 3, the intermediate space comprises a first partial space 23 in which the at least one stator winding is arranged, and a second partial space 32 in which the at least one cooling channel is arranged, and a positioning aid is arranged between the two partial spaces such that the at least one cooling channel can be positioned in the second partial space; (claim 5) wherein the positioning aid comprises two projections (fig. 3) that are formed on two adjacent stator teeth in the circumferential direction, and the two projections face each other in the circumferential direction and project into the intermediate space to position the cooling channel; (claim 6) wherein the plastics compound projects axially out of the intermediate space; (claim 7) wherein the plastics compound at least partially bounds at least one of the coolant distributor chamber and the coolant collector chamber; (claim 8) wherein in at least one intermediate space the plastics compound includes a single plastic, and additional electrical insulation (winding turns are inherently electrically insulated) are including an electrically insulating material is arranged in the intermediate space; (claim 9) wherein an additional electrical insulation 27 is arranged between at least one of the stator windings and the stator teeth; (claim 10) wherein the electrically insulating plastic includes at least one of a thermosetting plastic and a thermoplastic; (claim 11) wherein at least one cooling channel and the plastics compound are provided in at least one intermediate space between two of the stator teeth that are respectively adjacent in the circumferential direction; (claim 12) wherein the at least one cooling channel is arranged at least one of radially outside 25 and radially within 26 a respective one of the stator windings in the intermediate space; (claim 13) wherein the at least one cooling channel includes a tubular body 27 that surrounds a tubular body interior space, and wherein at least one separating element 22 divides the tubular body interior space into at least two partial cooling channels that are fluidically separated from one another is formed on the tubular body; (claim 14) wherein, in fig. 2, the tubular body includes a flat tube, and wherein, in a cross section perpendicular to the axial direction, at least one wide side of the flat tube extends substantially perpendicularly to the radial direction; (claim 16) wherein the stator comprises a stator body, and wherein the plastics compound consisting of the electrically insulating plastic is arranged on an outer circumferential side of the stator body and forms an outer coating on said outer circumferential side; (claim 17) wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by a plurality of cooling channels; (claim 19) wherein the plurality of cooling channels extends spaced apart from one another along the axial direction; (claim 20) wherein the cooling channels are arranged at a distance from one another along a circumferential direction of the stator; (claim 21) wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged adjacent to the stator body or stator exclusively in an axial extension thereof and does not project beyond said stator body or stator along a radial direction thereof; (claim 22) wherein at least one stator winding is designed in such a manner that it is insulated electrically from the coolant and from the stator body at least in the region within the respective intermediate space during operation of the electrical machine; (claim 23) wherein said electrical insulation of the at least one of the stator windings from the stator body, also from the stator teeth bounding the intermediate space, is formed by at least one of the plastics compound and the additional electrical insulation 27; (claim 24) the additional electrical insulation 27 within the intermediate space extends over the entire length of the intermediate space, as measured along the axial direction, such that said insulation insulates at least one of the stator windings from the stator body and from stator teeth of the stator bounding the respective intermediate space; (claim 25) wherein the additional electrical insulation surrounds at least one of the stator windings within the intermediate space at least over an entire length of the intermediate space along the circumference thereof; (claim 26) wherein the at least one stator winding is insulated electrically from the cooling channel, which is in the form of a tubular body, by at least one of the plastics compound and the additional insulation.  With regards to (claim 15) wherein the plastics compound is an injection molding compound consisting of the electrically insulating plastic, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Claim(s) 1, 2, 6-16, 18-26 and 28 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Beer (2008/0042498), cited on applicant’s IDS.
Beer disclosed a vehicle (for energy conversion) being an electrical machine, comprising a rotor 8 configured to be rotatable about an axis of rotation that defines an axial direction of the electrical machine, a stator including stator windings, wherein, for thermal coupling, the at least one cooling channel 10 and at least one of the stator windings are embedded into a plastics compound including an electrically insulating plastic wherein the stator has stator teeth that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and support the stator windings, a coolant distributor chamber 11 (left) and a coolant collector chamber 11(right) arranged at an axial distance to said coolant distributor chamber, wherein the coolant distributor chamber for cooling the stator windings communicates fluidically with the coolant collector chamber by at least one cooling channel 10 through which a coolant can flow, and that a plastic compound 9 comprising the at least one cooling channel and the at least one stator winding arranged in a space, which is embodied between the stator teeth that are adjacent in the circumferential direction, wherein the plastic compound at least partially surrounds at least one winding section of the stator winding that protrudes axially from the space, and thereby partially limits at least one of the coolant distributor chamber and the coolant collector chamber, so that the winding section is electrically insulated with respect to the coolant during operation of the electrical machine; (claim 2) wherein, for the thermal coupling to the stator windings, at least one of the coolant distributor chamber and the coolant collector chamber is at least partially arranged in the at least one plastics compound; (claim 6) wherein the plastics compound projects axially out of the intermediate space; (claim 7) wherein the plastics compound at least partially bounds at least one of the coolant distributor chamber and the coolant collector chamber; (claim 8) wherein in at least one intermediate space the plastics compound includes a single plastic, and additional electrical insulation (winding turns are inherently electrically insulated) including an electrically insulating material 20 is arranged in the intermediate space; (claim 9) wherein an additional electrical insulation is arranged between at least one of the stator windings and the stator teeth; (claim 10) wherein the electrically insulating plastic includes at least one of a thermosetting plastic and a thermoplastic; (claim 11) wherein at least one cooling channel and the plastics compound are provided in at least one intermediate space between two of the stator teeth that are respectively adjacent in the circumferential direction; (claim 12) wherein the at least one cooling channel is arranged at least one of radially outside and radially within a respective one of the stator windings in the intermediate space; (claim 13) wherein the at least one cooling channel includes a tubular body 20 that surrounds a tubular body interior space, and wherein at least one separating element 21 divides the tubular body interior space into at least two partial cooling channels (22[0055], 26[0052]) that are fluidically separated from one another is formed on the tubular body; (claim 14) wherein the tubular body includes a flat tube, 22[0055] and wherein, in a cross section perpendicular to the axial direction, at least one wide side of the flat tube extends substantially perpendicularly to the radial direction; (claim 15) wherein the plastics compound is an injection molding compound consisting of the electrically insulating plastic; (claim 16) wherein the stator comprises a stator body, and wherein the plastics compound consisting of the electrically insulating plastic is arranged on an outer circumferential side of the stator body and forms an outer coating on said outer circumferential side; (claim 17) wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by a plurality of cooling channels; (claim 19) wherein the plurality of cooling channels extends spaced apart from one another along the axial direction; (claim 20) wherein the cooling channels are arranged at a distance from one another along a circumferential direction of the stator; (claim 21) wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged adjacent to the stator body or stator exclusively in an axial extension thereof and does not project beyond said stator body or stator along a radial direction thereof; (claim 22) wherein at least one stator winding is designed (winding turns are inherently electrically insulated) in such a manner that it is insulated electrically from the coolant and from the stator body at least in the region within the respective intermediate space during operation of the electrical machine; (claim 23) wherein said electrical insulation of the at least one of the stator windings from the stator body, also from the stator teeth bounding the intermediate space, is formed by at least one of the plastics compound and the additional electrical insulation 20; (claim 24) the additional electrical insulation 20 within the intermediate space extends over the entire length of the intermediate space, as measured along the axial direction, such that said insulation insulates at least one of the stator windings from the stator body and from stator teeth of the stator bounding the respective intermediate space; (claim 25) wherein the additional electrical insulation 20 surrounds at least one of the stator windings within the intermediate space at least over an entire length of the intermediate space along the circumference thereof; (claim 26) wherein the at least one stator winding is insulated electrically from the cooling channel, which is in the form of a tubular body, by at least one of the plastics compound and the additional insulation.
6.	Claim(s) 1, 2, 4, 6-13, 15, 18-26 and 28 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Oyama, et al. (JP2010252491), cited on applicant’s IDS.
Oyama disclosed a vehicle (for energy conversion) being an electrical machine, comprising a rotor 20 configured to be rotatable about an axis of rotation that defines an axial direction of the electrical machine, a stator 10 including stator windings, wherein, for thermal coupling, the at least one cooling channel 15 and at least one of the stator windings are embedded into a plastics compound including an electrically insulating plastic 17 wherein the stator has stator teeth 11 that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor, and support the stator windings, a coolant distributor chamber 33 and a coolant collector chamber 34 arranged at an axial distance to said coolant distributor chamber, wherein the coolant distributor chamber for cooling the stator windings communicates fluidically with the coolant collector chamber by at least one cooling channel 15 through which a coolant can flow, and that a plastic compound 17 comprising the at least one cooling channel and the at least one stator winding arranged in a space, which is embodied between the stator teeth that are adjacent in the circumferential direction, wherein the plastic compound at least partially surrounds at least one winding section of the stator winding that protrudes axially from the space (37,38), and thereby partially limits at least one of the coolant distributor chamber and the coolant collector chamber, so that the winding section is electrically insulated with respect to the coolant during operation of the electrical machine; (claim 2) wherein, for the thermal coupling to the stator windings, at least one of the coolant distributor chamber and the coolant collector chamber is at least partially arranged in the at least one plastics compound; (claim 4) wherein the intermediate space comprises a first partial space in which the at least one stator winding is arranged, and a second partial space in which the at least one cooling channel is arranged, and a positioning aid 17 is arranged between the two partial spaces such that the at least one cooling channel can be positioned in the second partial space; (claim 6) wherein the plastics compound projects axially out of the intermediate space; (claim 7) wherein the plastics compound at least partially bounds at least one of the coolant distributor chamber and the coolant collector chamber; (claim 8) wherein in at least one intermediate space the plastics compound includes a single plastic, and additional electrical insulation (winding turns are inherently electrically insulated) including an electrically insulating material 14 is arranged in the intermediate space; (claim 9) wherein an additional electrical insulation 14 is arranged between at least one of the stator windings and the stator teeth; (claim 10) wherein the electrically insulating plastic includes at least one of a thermosetting plastic and a thermoplastic; (claim 11) wherein at least one cooling channel and the plastics compound are provided in at least one intermediate space between two of the stator teeth that are respectively adjacent in the circumferential direction; (claim 12) wherein the at least one cooling channel is arranged at least one of radially outside and radially within a respective one of the stator windings in the intermediate space; (claim 13) wherein the at least one cooling channel includes a tubular body 17 that surrounds a tubular body interior space, and wherein at least one separating element 17 divides the tubular body interior space into at least two partial cooling channels that are fluidically separated from one another is formed on the tubular body; (claim 15) wherein the plastics compound is an injection molding compound consisting of the electrically insulating plastic; (claim 16) wherein the stator comprises a stator body, and wherein the plastics compound consisting of the electrically insulating plastic is arranged on an outer circumferential side of the stator body and forms an outer coating on said outer circumferential side; (claim 17) wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by a plurality of cooling channels; (claim 19) wherein the plurality of cooling channels extends spaced apart from one another along the axial direction; (claim 20) wherein the cooling channels are arranged at a distance from one another along a circumferential direction of the stator; (claim 21) wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged adjacent to the stator body or stator exclusively in an axial extension thereof and does not project beyond said stator body or stator along a radial direction thereof; (claim 22) wherein at least one stator winding is designed in such a manner that it is insulated electrically (by 14 and 17) from the coolant and from the stator body at least in the region within the respective intermediate space during operation of the electrical machine; (claim 23) wherein said electrical insulation of the at least one of the stator windings from the stator body, also from the stator teeth bounding the intermediate space, is formed by at least one of the plastics compound 17 and the additional electrical insulation 14; (claim 24) the additional electrical insulation 14 within the intermediate space extends over the entire length of the intermediate space, as measured along the axial direction, such that said insulation insulates at least one of the stator windings from the stator body and from stator teeth of the stator bounding the respective intermediate space; (claim 25) wherein the additional electrical insulation 14 surrounds at least one of the stator windings within the intermediate space at least over an entire length of the intermediate space along the circumference thereof; (claim 26) wherein the at least one stator winding is insulated electrically from the cooling channel, which is in the form of a tubular body, by at least one of the plastics compound and the additional insulation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over any of Sigmund, Beer or Oyama, cited above.
Sigmund, Beer or Oyama failed to disclose the stator windings are part of a distributed winding.  It would have been an obvious matter of design choice to employ distributed stator windings, since applicant has not disclosed that this solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either distributed or concentrated windings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837